Title: Thomas Jefferson to Daniel Colclaser, 8 August 1817
From: Jefferson, Thomas
To: Colclaser, Daniel


          
            Sir
            Monticello
Aug. 8. 17.
          
          You enquired the other day what number of barrels I should be able to furnish. we have barrel stuff enough in the woods ready cut off to serve two seasons. I have now set mr Goodman’s force to riving and dressing ready to put up, and mean that they shall always get and dress the timber, so that Barnaby & the other two with him shall do nothing but set up. I count on their setting up ready for delivery from 90 to 100. a week, & that they will do this at least 40. weeks in the year, as nothing but harvest or sickness will ever take them a day out of their shop. I therefore count on delivering you 4000. barrels a year. they have 50. in the barn ready for delivery and will begin on Monday to prepare their 90. or 100. a week. I have instructed mr Bacon to give the hauling necessary in this business a preference over every other call. I tender you my best wishes.
          Th: Jefferson
        